\
\
1-1
NOTE: This order is n0nprecedentia1.
United States Court of Appeals
for the FederaI Circuit
IN RE GOOGLE INC., ADOBE SYSTEMS INC.,
AMAZON.COM, INC., APPLE INC., CDW LLC, EBAY
INC., JP MORGAN CHASE & CO., NEW FRONTIER
MEDIA, INC., ORACLE AMERICA, INC.,
(FORMERLY KNOWN AS SUN MICROSYSTEMS
INC.), PLAYBOY ENTERPRISES INTERNATIONAL,
INC., STAPLES, INC., TI-IE GO DADDY GROUP,
INC., YAHOO! INC., AND YOUTUBE; LLC,
Petiti0n,ers.
Misce11ane0us D0cket N0. 968
011 Petiti0n for Writ of Mandamus to the United States
District C0urt for the Eastern District of Texas in case
n0s. 09-CV-0446, Judge Le0nard Davis. "
ON PETITION
Before PROsT, MAYER, and MO0RE, Circuic Judges.
MOORE, Circuit Judge.
0 R D E R

lN RE GOOGLE 2
This is a petition for a writ of mandamus from an or-
der denying a motion to transfer to the Northern District
of California pursuant to 28 U.S.C. § 1404(a) 0r, in the
alternative, to sever and transfer plaintiffs claims
against certain defendants. The petition arises out of a
patent infringement suit against twenty-two defendants1
brought by EolaS Technolog“ies, Inc. (Eolas), the exclusive
licensee of the patents-in-suit.
Eolas filed this suit in its home district, the Eastern
District of TeXas. Of the defendants, four reside in the
forum, seven reside in the Northern District of Ca1ifornia,
and the remaining reside in other districts throughout the
country Severa1 defendants moved to transfer the case to
the Northern District of California. A1ternatively, the
defendants argued that, if any defendant served as a
barrier to transfer, then the district court should sever
the claims against that defendant and transfer the re-
1 Among the petitioners, Google, Adobe, Apple,
eBay Inc., Oracle, Yahoo! Inc., YouTube, LLC, are head-
quartered in the Northern District of California, Ama-
zon.com, Inc. is headquartered in Seattle, Washington,
CDW LLC and P1ayboy Enterprises Internati0nal, Inc.
are headquartered in Illinois, Go Daddy GrUup ia__;l1}ead-
quartered in Arizona, New Frontier Media, Inc. is head-
quartered in Colorado, Staples, Inc. is headquartered in
Massachusetts, and JPMorgan Case & Co. is headquar-
tered in New York. A1nong the other defendants, Texas
Instruments Inc. is headquartered in Dal1as, Texas, Perot
Systems Corp., Frito-Lay, Inc., J.C. Penney Company,
Inc., and Rent-A-Center, Inc. are headquartered in the
Eastern District of Texas, Citigroup Inc. is headquartered
in NeW York, Argosy Publishing Inc. is headquartered in
Massachusetts, and Off1ce Depot, Inc. is headquartered in
Florida. Originally, Blockbuster Inc. was also joined but
has now been severed .

ij -»--1»---v » "
3 IN RE GOOGLE
mainder of the case to the Northern District of California.
The district court denied those motions. The district court
explained that the Eastern District of Texas has a local
interest in adjudicating this matter because Eolas main-
tains of5ces and is incorporated in the forum and because
four defendants are also headquartered there. The court
also explained that for those parties "it will be substan-
tially more convenient for the case to continue in the
Eastern District of Texas.” Eolas Tech. Inc. v. Adobe
Systems, Inc., 6:09-CV-00446, slip op. at 5 (E.D. Texas.
Sept. 28, 2010) (hereinafter T?'ansfer Order). The court
also denied the petitioners request to sever and transfer,
explaining that the products, facts, and issues of law were
significantly related and overlapping and that severance
and transfer would not preserve judicial economy.
“[D]eference” the Supreme C0urt has stated “is the
hallmark of abuse of discretion review.” Gen. Elec. Co. v.
Joiner, 522 U.S. 136, 143 (1975). Our reluctance to
interfere is not a formality. Section 1404(a) of title 28 of
the United States Code provides that a district court “mcty
transfer" a civil action to another court “[f]or the conven-
ience of parties and witnesses, in the interest of justice."
(emphasis added). Thus, the transfer statute itself com-
mits the balancing determination to the sound discretion
of the trial court based on its familiarity with th`é"case
and issues involved. See fn re Vistaprint Ltd., 628 F.3d
l342, 1346 (Fed. Cir. 2010) (citing A. Olim§ck & Sons v.
Dem.pster Bros., Inc., 365 F.2d 439, 444 (2d Cir. 1966)).
Our authority here on mandamus review is narrow,
confined solely to determining whether the trial court’s
denial of transfer produced a patently erroneous result
See In re Volkswagen, of Am,., Inc., 545 F.3d 304, 310 (5th
Cir. 2008) (en banc).
The district court did not abuse its discretion. With
regard to the motion to transfer the entire action, the

IN RE GOOGLE 4
district court first acknowledged that the Northern Dis-
trict of California would be more convenient for the seven
defendants that reside there._ Tran.sfer Order at 5. But it
similarly determined that four of the defendants were
headquartered in the Eastern District of Texas and that
for these parties "it will be substantially more convenient
for the case to continue in the Eastern District of Texas.”
Id. “Where [defendants] are in different states there is no
choice of forum that will avoid imposing inconvenience [.]”
In re Not’I Presto Inclus., Inc., 347 F.3d 662, 665 (7th Cir.
2003). We cannot hold that, on these facts, the district
court abused its discretion in refusing to transfer the
entire action.
We also cannot say that the trial court abused its dis-
cretion in refusing to sever and transfer the petitioners’
claims to the Northern District of California. 'Courts have
consistently held that judicial economy plays a para-
mount role in trying t0 maintain an 0rderly, effective,
administration of justice and having one trial court decide
all of these claims clearly furthers that objective. See
Cont’l Gra£n Co. v. Barge FBL-5S5, 364 U.S. 19, 26 (1960);
see also Vistaprint, 628 F.3d at 1346. Further, the district
court noted that, in this case, “adjudicating infringe-
ment . . . will involve substantially overlapping questions
of law or fact." Tron,sfer Order at 3. This determination
does not amount to an abuse of discretion
Accordingly,
IT ls ORDERED THAT:
The petition is denied
FoR THE CoUR'r
 0 4  lsi Jan Horbaly
Date J an Horbaly
Clerk
Fl
U.S. COURT 0l?EA?PEALS FW
THE FEDERAL ClRCU1T
FAR 04 2011
JAN H9}`€BALY
CLERK